                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN HOYE,                      )
                                  )
           Plaintiff,             )             2:18-CV-00800
                                  )
     vs.                          )        Judge Nora Barry Fischer
                                  )
DEPUTY WARREN, DEPUTY LONG,       )
ALLEGHENY COUNTY MEDICAL          )
STAFF,                            )
                                  )
           Defendants.            )



NATHAN R. HOYE,                   )
                                  )
           Plaintiff,             )             2:18-CV-01028
                                  )
     vs.                          )         Judge Nora Barry Fischer
                                  )
ALLEGHENY COUNTY MEDICAL,         )
                                  )
           Defendant.             )



NATHAN HOYE,                      )
                                  )
           Plaintiff,             )             2:18-CV-01254
                                  )
     vs.                          )         Judge Nora Barry Fischer
                                  )
ALLEGHENY COUNTY MEDICAL          )
DEPT.,                            )
                                  )
           Defendant.             )




                                 1
NATHAN HOYE,                                     )
                                                 )
               Plaintiff,                        )                  2:18-CV-01392
                                                 )
       vs.                                       )              Judge Nora Barry Fischer
                                                 )
SCI CAMP HILL,                                   )
                                                 )
               Defendant.                        )




                                  MEMORANDUM ORDER

       The above four cases were referred to United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and

(B), and Local Rule of Civil Procedure 72. In all four cases, Plaintiff, Nathan Hoye, alleges that

prison officials at either Allegheny County Jail or SCI Camp Hill have refused to remove a live

mouse which he has in his rectum or treat his tapeworm and parasites.       Plaintiff, through his

Complaints, alleges that he has been seen by medical personnel and has been told that “nothing

is wrong, that it’s a mental thing.” Plaintiff filed a Motion for Leave to Proceed in forma

pauperis in each of the cases.

       On October 22, 2018, the Magistrate Judge issued a Report in each case recommending

that the Motion for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied

the imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). Plaintiff was

served with the Reports and Recommendations at his listed address of record and advised that

written objections were due by November 8, 2018. On November 7, 2018, the Reports and

Recommendations were returned unopened to the Court with the following notation on the

envelopes: “RTS. Temp. Release.” Upon inquiry, the Court was informed that Plaintiff had


                                                2
been transferred to Torrance State Hospital and was unable to file timely objections. On

November 8, 2018, the Court sua sponte filed an Order granting Plaintiff an extension until

December 10, 2018, to file written objections to the Reports and Recommendations.

       On December 4, 2018, the Court was informed that Plaintiff remained in custody at

Torrance State Hospital. The cases were then statistically closed until such time as Plaintiff

notified the Court of his return to Allegheny County Jail. On January 3, 2019, Plaintiff notified

the Court that he had been returned to Allegheny County Jail. The cases were reopened and

Plaintiff was granted an extension until January 24, 2019, to file his written objections. To date,

Plaintiff has not filed any objections in these cases nor has he sought an extension of time in

which to do so.

       After a review of the pleadings and documents in each of these cases, together with the

Reports and Recommendations, the Court finds that the Magistrate Judge made a sound

recommendation. Allegations of imminent danger must be evaluated in accordance with the

liberal pleading standard applicable to pro se litigations; however, the Court need not credit

“fantastic or delusional allegations that “rise to the level of ‘irrational or wholly incredible’.”

Gibbs v. Cross, 160 F.3d 962, 966-67 (3d Cir. 1988) (quotations omitted). The Court finds that

Plaintiff’s allegations that he has a live mouse in his rectum or has not been treated for a

tapeworm and parasites “rise to the level of ‘irrational or wholly incredible’.” The following

Order is entered:

       The Motion for Leave to Proceed in forma pauperis filed in each of the above cases is

DENIED, and these actions are dismissed without prejudice to Plaintiff’s right to reopen them

by paying in each case the full statutory and administrative filing fees, totaling $400.00. The




                                                   3
Report and Recommendation of the Magistrate Judge in each case, dated October 22, 2018,

hereby is ADOPTED as the Opinion of the District Court.

       IT IS SO ORDERED this 8th day of February, 2019.

                                                 /s Nora Barry Fischer
                                                 Nora Barry Fischer
                                                 United States District Judge

cc:    NATHAN R. HOYE
       167618
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100




                                             4
